Case: 19-50154      Document: 00515325808         Page: 1    Date Filed: 02/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                      No. 19-50154
                                                                                  FILED
                                                                           February 28, 2020
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                 Plaintiff-Appellee

v.

TERESITA ARRAMBIDE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CV-618


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Teresita Arrambide, federal prisoner # 21145-479, was convicted of
conspiring to commit money laundering, and she was sentenced to 30 months
of imprisonment. Without holding the evidentiary hearing that Arrambide
requested, the district court denied her 28 U.S.C. § 2255 motion on the merits.
Arrambide now requests a certificate of appealability (COA).
       To obtain a COA, a petitioner must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Slack v. McDaniel,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50154    Document: 00515325808    Page: 2   Date Filed: 02/28/2020


                                No. 19-50154

529 U.S. 473, 484 (2000). Arrambide argues that trial counsel gave her bad
sentencing advice, inducing her guilty plea with an incorrect estimation of her
likely sentence, and that trial counsel should have sought a reduction in her
offense level because she played only a minor role in the offense. Arrambide
has not made the required showing to obtain a COA on these claims. See Slack,
529 U.S. at 484. We do not consider her arguments, raised for the first time in
her COA brief, that counsel should have moved for a downward departure
based on her cultural assimilation under U.S.S.G. § 5K2.0 and under U.S.S.G.
§ 5H1.6 because she has two minor children in her care. See Black v. Davis,
902 F.3d 541, 545 (5th Cir. 2018), cert. denied, No. 18-9645, 2020 WL 129541
(U.S. Jan. 13, 2020). Arrambide’s motion for a COA is therefore denied.
      We construe Arrambide’s motion for a COA with respect to the district
court’s denial of an evidentiary hearing as a direct appeal of that issue, see
Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016), and affirm.
Arrambide’s request that this court conduct an evidentiary hearing is denied.
      COA DENIED; AFFIRMED; EVIDENTIARY HEARING DENIED.




                                      2